In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19‐1738
ALI GADELHAK, on behalf of himself
and all others similarly situated,
                                                 Plaintiff‐Appellant,

                                v.

AT&T SERVICES, INC.,
                                                Defendant‐Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 1:17‐cv‐1559 — Edmond E. Chang, Judge.
                    ____________________

 ARGUED SEPTEMBER 27, 2019 — DECIDED FEBRUARY 19, 2020
                ____________________

   Before WOOD, Chief Judge, and KANNE and BARRETT, Circuit
Judges.
    BARRETT, Circuit Judge. The wording of the provision that
we interpret today is enough to make a grammarian throw
down her pen. The Telephone Consumer Protection Act bars
certain uses of an “automatic telephone dialing system,”
which it defines as equipment with the capacity “to store or
produce telephone numbers to be called, using a random or
2                                                  No. 19‐1738


sequential number generator,” as well as the capacity to dial
those numbers. We must decide an issue that has split the cir‐
cuits: what the phrase “using a random or sequential number
generator” modifies.
    We’ll save the intense grammatical parsing for the body of
the opinion—here, we’ll just give the punchline. We hold that
“using a random or sequential number generator” modifies
both “store” and “produce.” The system at issue in this case,
AT&T’s “Customer Rules Feedback Tool,” neither stores nor
produces numbers using a random or sequential number gen‐
erator; instead, it exclusively dials numbers stored in a cus‐
tomer database. Thus, it is not an “automatic telephone dial‐
ing system” as defined by the Act—which means that AT&T
did not violate the Act when it sent unwanted automated text
messages to Ali Gadelhak.
                                I.
    This dispute stems from AT&T’s “Customer Rules Feed‐
back Tool,” a device that sends surveys to customers who
have interacted with AT&T’s customer service department.
Using this tool, AT&T sent Chicago resident Ali Gadelhak
five text messages asking survey questions in Spanish. But
Gadelhak is neither an AT&T customer nor a Spanish speaker,
and his number is on the national “Do Not Call Registry.” An‐
noyed by the texts, Gadelhak brought a putative class action
against AT&T for violating the Telephone Consumer Protec‐
tion Act, which Congress enacted in 1991 to address the prob‐
lem of intrusive telemarketing.
    With some exceptions not relevant here, the Act prohibits
the use of an “automatic telephone dialing system” to call or
text any cellular phone without the prior consent of the
No. 19‐1738                                                    3


recipient, as well as to call certain hospital numbers. 47 U.S.C.
§ 227(b)(1). An “automatic telephone dialing system” is de‐
fined as:
       equipment which has the capacity—
       (A) to store or produce telephone numbers to be
           called, using a random or sequential num‐
           ber generator; and
       (B) to dial such numbers.
Id. § 227(a)(1); see also Campbell‐Ewald Co. v. Gomez, 136 S. Ct.
663, 667 (2016) (clarifying that text messages are covered). The
success of Gadelhak’s suit depends on whether AT&T’s feed‐
back tool meets this definition. Unfortunately, the awkward
statutory wording, combined with changes in technology,
makes this a very difficult question.
        At the time that the Telephone Consumer Protection
Act was passed, telemarketers primarily used systems that
randomly generated numbers and dialed them, and everyone
agrees that such systems meet the statutory definition. But
that’s not how AT&T’s customer feedback tool works. The
system, like others commonly used today, pulls and dials
numbers from an existing database of customers rather than
randomly generating them. (Given that its tool pulls exclu‐
sively from its customer database, AT&T posits that Gadelhak
received messages because of a typographical error.) Deter‐
mining whether such systems meet the statutory definition
has forced courts to confront an awkwardness in the statutory
language that apparently didn’t matter much when the stat‐
ute was enacted: it’s not obvious what the phrase “using a
random or sequential number generator” modifies. The an‐
swer to that question dictates whether the definition captures
4                                                      No. 19‐1738


only the technology that predominated in 1991 or is broad
enough to encompass some of the modern, database‐focused
systems.
                                II.
    Before we analyze the merits, though, we must address
the preliminary matter of Gadelhak’s standing to bring this
suit. The doctrine of standing is rooted in Article III of the U.S.
Constitution, which limits the federal judicial power to re‐
solving “Cases” or “Controversies.” U.S. CONST. art. III, § 2.
To satisfy the standing requirement, the plaintiff must claim
“to have suffered an injury that the defendant caused and the
court can remedy.” Casillas v. Madison Ave. Assocs., Inc., 926
F.3d 329, 333 (7th Cir. 2019). If a plaintiff lacks standing, a fed‐
eral court lacks jurisdiction.
    While AT&T does not challenge Gadelhak’s standing, we
have an independent obligation to confirm our jurisdiction
before adjudicating a case. FW/PBS, Inc. v. City of Dallas, 493
U.S. 215, 231 (1990). To be sure, the obligation to verify our
jurisdiction in every case does not mean that we have to dis‐
cuss it in every opinion. Here, though, the question whether
plaintiffs like Gadelhak have standing is difficult enough to
have divided the circuits. The Eleventh Circuit has held that
the receipt of an unwanted automated text message is not a
cognizable injury under Article III because it is insufficiently
“concrete.” Salcedo v. Hanna, 936 F.3d 1162, 1172 (11th Cir.
2019). The Second and Ninth Circuits have come out the other
way. Melito v. Experian Mtkg. Sols., Inc., 923 F.3d 85, 92–93 (2d
Cir. 2019); Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d
1037, 1042–43 (9th Cir. 2017). Given the split, it is important
for us to show our work.
No. 19‐1738                                                      5


    To qualify as “concrete,” an injury must be “real” rather
than “abstract”—that is, “it must actually exist.” Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1548 (2016). A “bare procedural vio‐
lation” does not qualify, even if it gives rise to a statutory
cause of action. Id. at 1549. That is so because Article III cabins
Congress’s authority to create causes of action, and suits in‐
volving abstract injuries lie beyond “the judicial Power.” U.S.
CONST. art. III, § 1. Thus, Gadelhak’s standing to sue is not set‐
tled by the fact that the Telephone Consumer Protection Act
authorizes his suit. See 47 U.S.C. § 227(b)(3). It depends on
whether the unwanted texts from AT&T caused him concrete
harm or were merely a technical violation of the statute.
    To determine whether the texts caused concrete harm, we
look to both history and Congress’s judgment. As the Court
has explained, “it is instructive to consider whether an alleged
intangible harm has a close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit
in English or American courts.” Spokeo, 136 S. Ct. at 1549. And
because Congress is particularly suited “to identify intangible
harms that meet minimum Article III requirements, its judg‐
ment is also instructive and important.” Id.
    We’ll start with history. The common law has long recog‐
nized actions at law against defendants who invaded the pri‐
vate solitude of another by committing the tort of “intrusion
upon seclusion.” RESTATEMENT (SECOND) OF TORTS § 652B
(AM. LAW INST. 1977). In rejecting standing in a similar case,
the Eleventh Circuit suggested that the tort of intrusion upon
seclusion addressed only invasions of privacy like eavesdrop‐
ping and spying, which pose a different kind of harm alto‐
gether. Salcedo, 936 F.3d at 1171. We see things differently.
Courts have also recognized liability for intrusion upon
6                                                              No. 19‐1738


seclusion for irritating intrusions—such as when “telephone
calls are repeated with such persistence and frequency as to
amount to a course of hounding the plaintiff.” RESTATEMENT
§ 652B cmt. d; see id. cmt. b, illus. 5; see also Carey v. Statewide
Fin. Co., 223 A.2d 405, 406–07 (Conn. Cir. Ct. 1966); Housh v.
Peth, 133 N.E.2d 340, 344 (Ohio 1956); Household Credit Servs.,
Inc. v. Driscol, 989 S.W.2d 72, 84–85 (Tex. App. 1998). The harm
posed by unwanted text messages is analogous to that type of
intrusive invasion of privacy.
    Now, for Congress’s judgment. In passing the Act, Con‐
gress decided that automated telemarketing can pose this
same type of harm to privacy interests. Pub. L. No. 102‐243,
§ 2, 105 Stat. 2394, 2394 (1991) (explaining in the findings that
“[u]nrestricted telemarketing … can be an intrusive invasion
of privacy” and characterizing telemarketing as a “nui‐
sance”). While Congress cannot transform a non‐injury into
an injury on its say‐so, that is hardly what it did here. Instead,
Congress identified a modern relative of a harm with long
common law roots. And Gadelhak claims to have suffered the
very harm that the Act is designed to prevent. Cf. Melito, 923
F.3d at 92–93 (reaching the same conclusion).1



    1  The Eleventh Circuit maintains that Congress was concerned with
the harm posed by unwanted telephone calls, not text messages. Compare
Salcedo, 936 F.3d at 1172 (no standing in a TCPA suit over an unwanted
text message), with Cordoba v. DirectTV, LLC, 942 F.3d 1259, 1270 (11th Cir.
2019) (finding injury‐in‐fact in a TCPA suit alleging unwanted calls). We
don’t share the view that the two are “categorically distinct.” Salcedo, 936
F.3d at 1172. The undesired buzzing of a cell phone from a text message,
like the unwanted ringing of a phone from a call, is an intrusion into peace
and quiet in a realm that is private and personal. This is the very harm that
Congress addressed.
No. 19‐1738                                                              7


       The Eleventh Circuit treated the injury in its case as ab‐
stract partly because common law courts generally require a
much more substantial imposition—typically, many calls—to
support liability for intrusion upon seclusion. See, e.g., Sofka v.
Thal, 662 S.W.2d 502, 511 (Mo. 1983). But when Spokeo in‐
structs us to analogize to harms recognized by the common
law, we are meant to look for a “close relationship” in kind,
not degree. See 136 S. Ct. at 1549. In other words, while the
common law offers guidance, it does not stake out the limits
of Congress’s power to identify harms deserving a remedy.
Congress’s power is greater than that: it may “elevat[e] to the
status of legally cognizable injuries concrete, de facto injuries
that were previously inadequate in law.” Id. (alteration in
original) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 578
(1992)). A few unwanted automated text messages may be too
minor an annoyance to be actionable at common law. But
such texts nevertheless pose the same kind of harm that com‐
mon law courts recognize—a concrete harm that Congress
has chosen to make legally cognizable.2 Van Patten, 847 F.3d
at 1043.




    2  The Eleventh Circuit arguably limited its holding to the receipt of
one text message in violation of the Act, see Salcedo, 936 F.3d at 1174
(J. Pryor, J., concurring in judgment only), suggesting that it might come
out differently in a case in which a greater number of texts strengthened
the analogy to the common law tort. The Second Circuit, by contrast, did
not even mention the number of texts at issue in Melito, 923 F.3d at 92–93,
and the Ninth Circuit held that standing existed in Van Patten when the
defendant allegedly sent only two texts, 847 F.3d at 1041–43. For the rea‐
sons we’ve explained, we agree with the Second and Ninth Circuits that
the number of texts is irrelevant to the injury‐in‐fact analysis.
8                                                   No. 19‐1738


    We therefore agree with the Second and Ninth Circuits
that unwanted text messages can constitute a concrete injury‐
in‐fact for Article III purposes.
                              III.
    With standing out of the way, we turn to the merits. We
previously addressed the same provision in Blow v. Bijora,
Inc., 855 F.3d 793 (7th Cir. 2017), but at that time, a 2015 FCC
Order interpreting the Act was on the books. We held that
“absent a direct appeal to review the 2015 FCC Order’s inter‐
pretation,” the Hobbs Act required us to adopt the FCC’s def‐
inition of an “automatic telephone dialing system.” Id. at 802;
see 28 U.S.C. § 2342(1). But since we decided Blow, there has
been just such a “a direct appeal to review” the FCC Order:
the D.C. Circuit struck down the 2015 FCC interpretation in
ACA International v. FCC, 885 F.3d 687, 695 (D.C. Cir. 2018).
And contrary to Gadelhak’s assertion, ACA International did
not leave prior FCC Orders intact. Instead, the D.C. Circuit
clarified that its review also covered “the agency’s pertinent
pronouncements”—its prior Orders. Id. at 701. Neither Blow
nor any FCC Order binds us in this case. See Glasser v. Hilton
Grand Vacations Co., Nos. 18‐14499 & 18‐14586, 2020 WL
415811, at *6 (11th Cir. Jan. 27, 2020); Marks v. Crunch San Di‐
ego, LLC, 904 F.3d 1041, 1049–50 (9th Cir. 2018); see also
Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018) (im‐
plicitly reaching the same conclusion by declining to defer to
any FCC Order). We therefore interpret the statute’s text as
though for the first time.
    There are at least four ways of reading the statutory defi‐
nition of an “automatic telephone dialing system.” First, the
phrase “using a random or sequential number generator”
might modify both store and produce, which would mean that
No. 19‐1738                                                                 9


a device must be capable of performing at least one of those
functions using a random or sequential number generator to
qualify as an “automatic telephone dialing system.” This is
how the Third and Eleventh Circuits interpret the statute.
Dominguez, 894 F.3d at 119; Glasser, 2020 WL 415811, at *2.3
Second, the phrase might describe the telephone numbers them‐
selves, specifying that the definition captures only equipment
that dials randomly or sequentially generated numbers. This
is how the district court interpreted the provision. Third, the
phrase might limit only the word produce, which would mean
that the definition captures not only equipment that can pro‐
duce numbers randomly or sequentially, but also any equip‐
ment that can simply store and dial numbers. This is the Ninth
Circuit’s interpretation. Marks, 904 F.3d at 1052. Finally, the
phrase could describe the manner in which the telephone
numbers are to be called, regardless of how they are stored,
produced, or generated. Some courts—including the district
court in this case—have alluded to this possibility, although
none has adopted it. See, e.g., Glasser, 2020 WL 415811, at *7.


    3 In Dominguez v. Yahoo, Inc. (Dominguez II), the Third Circuit ex‐
plained that after ACA International, it would revert to the interpretation it
had adopted before the 2015 FCC Order. 894 F.3d at 119. Before the Order,
the court had held that the definition covered equipment that “may have
the capacity to store or to produce the randomly or sequentially generated
numbers to be dialed,” and then asked the district court on remand to con‐
sider how a number can be stored using a random number generator.
Dominguez v. Yahoo, Inc. (Dominguez I), 629 F. App’x 369, 372 n.1 (3d Cir.
2015) (emphasis omitted). Dominguez I is not perfectly clear about which
interpretation it applies, but the remand suggests that it reads “using a
random or sequential number generator” to describe how the numbers
may be stored or produced—consistent with the first interpretation that
we summarize.
10                                                  No. 19‐1738


                              A.
   We begin with the interpretation adopted by the Third
and Eleventh Circuits. Under their reading, the phrase “using
a random or sequential number generator” modifies both
“store” and “produce,” defining the means by which either
task must be completed for equipment to qualify as an “auto‐
matic telephone dialing system.” That is, the statute ad‐
dresses:
       equipment which has the capacity—
       (A) to store or produce telephone numbers to be
       called, using a random or sequential number gener‐
       ator; and
       (B) to dial such numbers.
AT&T advocates this reading, which would exclude its cus‐
tomer feedback tool because the tool lacks the capacity either
to store or to produce telephone numbers using a number
generator. Instead, the tool dials numbers only from a cus‐
tomer database.
    This interpretation is certainly the most natural one based
on sentence construction and grammar. As the Eleventh Cir‐
cuit explained, “[w]hen two conjoined verbs (‘to store or pro‐
duce’) share a direct object (‘telephone numbers to be called’),
a modifier following that object (‘using a random or sequen‐
tial number generator’) customarily modifies both verbs.”
Glasser, 2020 WL 415811, at *2. The placement of the comma
before “using a random or sequential number generator” in
the statute further suggests that the modifier is meant to ap‐
ply to the entire preceding clause. See ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF
LEGAL TEXTS 150 (2012). That clause is driven by the two
No. 19‐1738                                                            11


verbs, “to store or produce.” The sentence’s construction thus
seems to encourage applying the phrase “using a random or
sequential number generator” to both verbs.
    But this first interpretation runs into a problem: as one dis‐
trict court wrote, “it is hard to see how a number generator
could be used to ‘store’ telephone numbers.” Pinkus v. Sirius
XM Radio, Inc., 319 F. Supp. 3d 927, 938 (N.D. Ill. 2018). AT&T
counters that a device that generates random numbers and
then dials them does, technically, “store” such a number for
the fleeting interval between those two functions. While that
may be true as a technical matter, as a matter of ordinary us‐
age it’s hard to say that the random number generator is “stor‐
ing” in any notable way. More persuasive, however, is the
point that some systems “store” randomly generated num‐
bers for much longer than a few fleeting moments. The record
before the FCC reveals that at the time of the statute’s enact‐
ment, devices existed with the capacity to generate random
numbers and then store them in a file for a significant time
before selecting them for dialing.4 See Noble Systems Corp.,
Comments in Response to the FCC’s Request for Comments
of the Interpretation of the TCPA in Light of the 9th Circuit’s
Decision in Marks v. Crunch San Diego 12–15 (Oct. 16, 2018),
https://ecfsapi.fcc.gov/file/1016271761504/Noble_Sys‐
tem_Comments_FCC_DA18‐1014_FINAL.pdf. The capacity
for storage is more central to such a device’s function.
   Gadelhak responds that if the Act had meant to capture
random‐generation devices defined by their storage


    4 For a more fulsome history of the statute and the FCC’s regulations
interpreting it, see both Glasser, 2020 WL 415811, at *4–5, and Marks, 904
F.3d at 1043–48.
12                                                  No. 19‐1738


capacities, it needn’t have used the word “store” at all. After
all, such a device also necessarily can “produce” numbers us‐
ing a number generator, rendering the “store” option in the
statute superfluous. That surplusage is not a deal‐breaker. See
SCALIA & GARNER, supra, at 176–77 (“Sometimes drafters do re‐
peat themselves and do include words that add nothing of
substance, either out of a flawed sense of style or to engage in
the ill‐conceived but lamentably common belt‐and‐suspend‐
ers approach.”). Given the range of storage capacities among
telemarketing devices at the time of enactment, it is plausible
that Congress chose some redundancy in order to cover “the
waterfront.” Glasser, 2020 WL 415811, at *3.
    Notwithstanding the difficulties posed by this interpreta‐
tion, we think that the language bears it. But because of those
difficulties, we proceed to consider whether any of the other
possibilities fares better.
                              B.
   The district court favored the next option: that “using a
random or sequential number generator” modifies the “tele‐
phone numbers” that are dialed. Since the telephone numbers
themselves obviously lack the capacity to “us[e]” a number
generator, the phrase really describes the means by which tel‐
ephone numbers are generated, as follows:
       equipment which has the capacity—
       (A) to store or produce telephone numbers to be
       called, [generated] using a random or sequential
       number generator; and
       (B) to dial such numbers.
No. 19‐1738                                                    13


Under this interpretation, an “automatic telephone dialing
system” is equipment with the capacity to store or produce
telephone numbers generated using a random or sequential
number generator as well as the capacity to dial those num‐
bers. Because AT&T’s system cannot generate random strings
of numbers for itself and instead dials only existing numbers
from AT&T accounts, the district court held that it could not
satisfy the statutory definition.
    The district court’s interpretation avoids the problems as‐
sociated with the word “store.” But it has a problem of its
own: the grammatical structure of the sentence. The phrase
“using a random or sequential number generator” is an ad‐
verbial phrase with an elided preposition—it means “[by] us‐
ing a random or sequential number generator.” As an adver‐
bial phrase that describes how something is to be done, it can‐
not modify a noun in this context. So, to arrive at its reading,
the district court had to insert a significant word into the stat‐
ute that simply isn’t there. Although the district court’s ver‐
sion of the statute is clearer and therefore tempting, “our task
is to interpret the words of Congress, not add to them.” Evans
v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346 (7th Cir.
2018) (citation omitted). The words of Congress, as written,
do not permit this second interpretation.
                               C.
    Gadelhak presses the third option: that the phrase “using
a random or sequential number generator” modifies only the
equipment’s capacity to “produce.” With emphasis, the defi‐
nition would read:
       equipment which has the capacity—
14                                                   No. 19‐1738


       (A) to store or produce telephone numbers to be
       called, using a random or sequential number gener‐
       ator; and
       (B) to dial such numbers.
To Gadelhak, it doesn’t matter that AT&T’s system cannot
generate random or sequential ten‐digit numerical strings. As
he sees it, the capacity to produce numbers using a random
number generator is only one means of meeting the statutory
definition. Gadelhak argues that the disjunctive “or” in “store
or produce” means that an “automatic telephone dialing sys‐
tem” need not produce numbers at all. Since “using a random
or sequential number generator” modifies only “produce,”
Gadelhak argues that all equipment with the capacity to store
telephone numbers to be called and to dial those numbers
qualifies as an automatic telephone dialing system. This is the
interpretation that the Ninth Circuit adopted in Marks v.
Crunch San Diego.
    This interpretation eliminates the problem of the first
one—that the phrase is an admittedly imperfect fit for the
verb “store.” And it does not require us to add a word to the
statute as the second one does. But Gadelhak’s approach has
a fatal flaw of its own: it requires us to contort the statutory
text almost beyond recognition. Everyone agrees that “tele‐
phone numbers to be called” is the object of both “store” and
“produce.” That makes sense because “produce” is not set off
from “store” in the text, either with the infinitive “to” or with
a comma. See SCALIA & GARNER, supra, at 148–49. It would be
unnatural, then, to splice “store” and “produce” to have the
final phrase, “using a random or sequential number genera‐
tor,” modify only the latter verb. Gadelhak asks us to reorder
the sentence to separate “store” and “produce” but to clarify
No. 19‐1738                                                  15


that “telephone numbers” is the object of both. That would be
a significant judicial rewrite.
    Nonetheless, Gadelhak maintains that the statutory struc‐
ture requires this reading. He emphasizes that the statute
carves out a defense for recipients who have given their prior
express consent. See 47 U.S.C. § 227(b)(1)(A) (authorizing the
use of an automatic telephone dialing system for calls or texts
“made with the prior express consent of the called party”). If
an “automatic telephone dialing system” is defined by its ca‐
pacity to generate numbers at random, Gadelhak says, it
would be impossible for a party ever to take advantage of the
consent defense except by coincidence. He explains that a
caller could not know in advance whether the telephone num‐
ber, having been randomly generated, would belong to a
party who had previously consented to being called. See also
Marks, 904 F.3d at 1051 (adopting this argument). But as an‐
other court explained, “it is possible to imagine a device that
both has the capacity to generate numbers randomly or se‐
quentially and can be programmed to avoid dialing certain
numbers ….” Pinkus, 319 F. Supp. 3d at 939. Gadelhak’s ra‐
tionale for choosing an atextual interpretation is therefore un‐
persuasive.
   Gadelhak has one last card to play: he insists that Con‐
gress blessed his interpretation of the statute when it
amended the Act in 2015. At that time, the D.C. Circuit had
not yet struck down the 2015 FCC Order interpreting the stat‐
ute in Gadelhak’s favor. Gadelhak asserts that Congress es‐
sentially ratified that interpretation when it amended the stat‐
ute in 2015 to add an exception for government debt collection
and declined to amend the definition in any other respect. See
Pub. L. No. 114‐74, § 301, 129 Stat. 584, 588 (2015). We reject
16                                                  No. 19‐1738


this argument, as has every circuit to consider it. See Glasser,
2020 WL 415811, at *6 (collecting cases). Congressional failure
to act does not necessarily reflect approval of the status quo.
See Alexander v. Sandoval, 532 U.S. 275, 292 (2001). And in any
event, the FCC’s interpretation of the statute was hardly set‐
tled at the time of the congressional amendment—in 2015, the
D.C. Circuit was already reviewing ACA International. It is
therefore particularly difficult to attribute acquiescence to
Congress’s actions that year.
    Finally, it is worth noting the far‐reaching consequences
of Gadelhak’s ungrammatical interpretation: it would create
liability for every text message sent from an iPhone. That is a
sweeping restriction on private consumer conduct that is in‐
consistent with the statute’s narrower focus. Gadelhak argues
that to qualify as an “automatic telephone dialing system” a
device need only have the “capacity … to store … telephone
numbers” and then to call or text them automatically. Every
iPhone today has that capacity right out of the box. An iPhone
of course can store telephone numbers; it can also send text
messages automatically, for example by using the “Do Not
Disturb While Driving” function. See How to Use Do Not Dis‐
turb While Driving, APPLE (Sept. 19, 2019), https://support.ap‐
ple.com/en‐us/HT208090 (“If someone sends you a message
[while this feature is turned on], they receive an automatic re‐
ply letting them know that you’re driving.”). Every iPhone,
then, has the necessary capacities to meet the statutory defi‐
nition. That means that under Gadelhak’s interpretation,
every call or text message sent from an iPhone without the
prior express consent of the recipient could subject the sender
to a $500 fine. See 47 U.S.C. § 227(b)(3)(B). Considering the
statute as a whole, that result makes little sense. The Act’s
other provisions address narrow conduct much more likely to
No. 19‐1738                                                    17


be performed by telemarketers than by private citizens—for
example, the use of “an artificial or prerecorded voice.” Id.
§ 227(b)(1)(A). The definition of an “automatic telephone di‐
aling system” would be an outlier within the statutory
scheme if it were to capture such a wide swath of everyday
conduct.
                               D.
    There is one final possibility: that “using a random or se‐
quential number generator” modifies how the telephone
numbers are “to be called.” On this reading, an “automatic
telephone dialing system” is:
       equipment which has the capacity—
       (A) to store or produce telephone numbers to be
       called[] using a random or sequential number gener‐
       ator; and
       (B) to dial such numbers.
In other words, the definition captures devices with the ca‐
pacity to store or to produce telephone numbers that will be
dialed by a random or sequential number generator. The rec‐
ord does not fully explain whether AT&T’s system has the
necessary capabilities to be considered an “automatic tele‐
phone dialing system” under this definition; neither party ad‐
vanced this reading and other courts have only danced
around it. See, e.g., Glasser, 2020 WL 415811, at *7 (identifying
this interpretation as “plausible” but rejecting it without com‐
ment).
    A close look convinces us that this fourth possibility is also
inferior to the first interpretation. Congress chose to insert a
comma between “to be called” and “using a random or
18                                                     No. 19‐1738


sequential number generator.” And “[a] qualifying phrase
separated from antecedents by a comma is evidence that the
qualifier is supposed to apply to all the antecedents instead of
only to the immediately preceding one.” WILLIAM N.
ESKRIDGE JR., INTERPRETING LAW: A PRIMER ON HOW TO READ
STATUTES AND THE CONSTITUTION 67–68 (2016) (citation omit‐
ted). The comma separating “to be called” and “using a ran‐
dom or sequential number generator” therefore indicates that
the modifier refers to the entire clause that precedes it—a
clause driven by the verbs “store” and “produce”—rather
than the phrase immediately adjacent to it.
    Of course, we are mindful that “a purported plain‐mean‐
ing analysis based only on punctuation is necessarily incom‐
plete and runs the risk of distorting a statute’s true meaning.”
U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S.
439, 454 (1993). We tread especially carefully here, since the
comma seems to be ungrammatical under any interpretation.
As mentioned above, “using a random or sequential number
generator” is an adverbial phrase. To be more specific, it is a
restrictive adverbial phrase, because it provides information
that is essential to the meaning of the sentence. The grammar
and style treatise of record dictates that a comma is inappro‐
priate for a restrictive adverbial phrase found at the end of a
sentence. THE CHICAGO MANUAL OF STYLE ¶ 6.31 (17th ed.
2017).
   But we have reason to be confident that the comma before
the modifier deliberately separates it from “to be called.” A
modifying clause following a comma tends not to modify the
very last antecedent before it when that antecedent is “inte‐
grated” into a singular unit. Cyan, Inc. v. Beaver Cty. Emps. Ret.
Fund, 138 S. Ct. 1061, 1077 (2018) (citation omitted). In the
No. 19‐1738                                                   19


context of autodialing, the phrase “telephone numbers to be
called” has consistently been used as an integrated unit. A
1986 patent for a method of randomizing telephone numbers,
for example, contains five references to “numbers to be
called.” U.S. Patent No. 4,741,028 (filed July 30, 1986). The
phrase was also common in the state antitelemarketing stat‐
utes that preceded the federal legislation. Across statutes with
different sentence structures and different scopes, the phrase
“telephone numbers to be called” appears again and again.
See, e.g., MASS. GEN. LAWS ch. 159 § 19B (1986); MISS. CODE
ANN. § 77‐3‐451 (1989); N.Y. GEN. BUS. LAW § 399‐p (1988).
These uses suggest that “telephone numbers to be called” is a
single noun unit characterized by the purpose of the numbers.
The comma, therefore, seems to have been a deliberate draft‐
ing choice to separate the modifying clause from the words
that immediately precede it.
   Satisfied that “using a random or sequential number gen‐
erator” does not describe how the numbers are “to be called,”
we are left again with the first interpretation. It is admittedly
imperfect. But it lacks the more significant problems of the
other three interpretations and is thus our best reading of a
thorny statutory provision. We therefore hold that the phrase
“using a random or sequential number generator” describes
how the telephone numbers must be “stored” or “produced.”
                              ***
    The district court held that AT&T’s system did not qualify
as an “automatic telephone dialing system” because it lacked
the capacity to generate random or sequential numbers. Alt‐
hough we adopt a different interpretation of the statute, un‐
der our reading, too, the capacity to generate random or
20                                               No. 19‐1738


sequential numbers is necessary to the statutory definition.
The district court’s judgment is therefore AFFIRMED.